Title: Thomas Simpson to the American Commissioners, 3 July 1778: résumé
From: Simpson, Thomas
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Brest, July 3, 1778: Thank you for your interposition on my behalf. Captain Jones has released me from prison to sail for America, but holds me suspended until a court martial summons us to meet face to face. I enclose a copy of my parole. Immediately upon my release I inquired of Mr. Williams at Nantes about vessels bound to America; several are bound to the southern states, which are too far from my native New Hampshire for me to afford the journey, especially since I’ve received no wages as yet. Mr. Cutler writes that Captain Whipple has offered me passage in the Providence, providing that she is bound for the northern states. I await his word, and can always sail with Captain Niles, who arrived this morning.>
